

114 S3129 IS: To provide for the extension of the enforcement instruction on supervision requirements for outpatient therapeutic services in critical access and small rural hospitals through 2016.
U.S. Senate
2016-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3129IN THE SENATE OF THE UNITED STATESJuly 6, 2016Mr. Thune (for himself, Ms. Cantwell, Mr. Moran, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide for the extension of the enforcement instruction on supervision requirements for
			 outpatient therapeutic services in critical access and small rural
			 hospitals through 2016.
	
		1.Extension of enforcement instruction on supervision requirements for outpatient therapeutic
 services in critical access and small rural hospitals through 2016Section 1 of Public Law 113–198, as amended by section 1 of Public Law 114–112, is amended— (1)in the section heading, by striking and 2015 and inserting , 2015, and 2016; and
 (2)by striking and 2015 and inserting , 2015, and 2016.